Case 1:16-cv-00272-MAC-ZJH Document 218 Filed 06/03/19 Page 1 of 2 PageID #: 2013




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS



   RALPH LYNN FERGUSON JR,                          §
        Plaintiff,                                  §
                                                    §
   versus                                           §
                                                    §
   ERIC MARCINE DUNN, CHARLES                       §
   WILLIS, JOSH BECKMAN, BRANDON                    §        CASE NO. 1:16-CV-00272-MAC
   THURMAN,       TIMOTHY    WAYNE                  §
   CORKERN,      STEVE   HOLLOWAY,                  §
   PARVIN BUTLER, ANGIE BROWN,                      §
   PETE   PATRICK,    GWEN   KELLY,                 §
   CONNIE . SMITH, LINDA PITTS,                     §
   ASHLEY MORROW, ROBERT SHANE                      §
   HILTON,      COURTNEY      TRACY                 §
   PONTHIER, CRAIG M MIXSON, J KEITH                §
   STANLEY,                                         §
        Defendants.                                 §



             ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

            On March 29, 2019, United States Magistrate Judge Zack Hawthorn recommended denying

  pro se Plaintiff Ralph Lynn Ferguson Jr.’s “Motion to Amend Final Judgment.” Doc. No. 210.

  Thereafter, on April 23, 2019, the court adopted Judge Hawthorn’s report (Doc. No. 212) after the

  objection period elapsed and no objections had been filed. Doc. No. 213.

            On May 1, 2019, Ferguson filed an “Emergency Pro-Se Motion to Void [213] Order

  Adopting Report and Recommendations,” arguing that he had not timely received the magistrate

  judge’s report by certified mail within the objection period. Doc. No. 214. On May 8, 2019, Judge

  Hawthorn denied Ferguson’s emergency motion as moot because the court granted Ferguson leave
Case 1:16-cv-00272-MAC-ZJH Document 218 Filed 06/03/19 Page 2 of 2 PageID #: 2014



  to file his objections to the report. Doc. No. 215. On May 28, 2019, Ferguson filed his objections

  to the report. Doc. No. 217.

         A party who files timely, written objections to a magistrate judge’s report and

  recommendation is entitled to a de novo determination of those findings or recommendations to

  which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

  “Parties filing objections must specifically identify those findings [to which they object].

  Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

  v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

  Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

         After reviewing Ferguson’s objections, the court finds that the objections are without merit.

         It is, therefore, ORDERED that the magistrate judge’s “Report and Recommendation

  Denying Motion for Reconsideration” (Doc. No. 212) remains ADOPTED, Ferguson’s “Motion

  to Amend Final Judgment” (Doc. No. 210) remains DENIED, and that any other pending motions

  are DENIED as moot.


          Signed this date
          Jun 3, 2019




                                                2 of 2
